Citation Nr: 0809959	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disability.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A review of the record reveals that service connection for a 
lumbar spine disability was originally denied by a September 
1998 rating decision.  The RO reopened and denied the claim 
by rating decision in October 2004.  Nevertheless, regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (2001); see also Wakeford v. Brown, 8 
Vet. App. 237 (1995).

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on October 31, 2007.  A 
copy of the hearing transcript has been associated with the 
file.

In correspondence received in January 2006, the veteran 
appeared to raise a claim of service connection for 
symptomatology associated with herbicide exposure. To date, 
no action has been taken on this claim.  It is hereby 
referred back to the RO for appropriate disposition.

The merits of the claim of entitlement to service connection 
for degenerative disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  A September 1998 rating decision denied service 
connection for a low back disorder on the basis that no 
chronic low back disability had been shown.  The veteran did 
not file a timely appeal following appropriate notice.

2.  Evidence received since September 1998 relates to 
unestablished facts necessary to substantiate the veteran's 
claim; specifically, that the veteran has chronic low back 
disability.  The newly received evidence raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A September 1998 rating decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

4.  Evidence received since the September 1998 rating 
decision is new and material, and the claim of service 
connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  The duty to notify provisions of the statute and 
implementing regulations apply to claims to reopen based on 
new and material evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A June 2004 letter advised the veteran 
of the prior final denial of service connection, the basis of 
the prior final denial, and what information or evidence is 
necessary to reopen the claim.  To the extent that there may 
be any deficiency of notice or assistance on the issue of 
reopening service connection, there is no prejudice to the 
veteran in proceeding with these issues because of the 
favorable nature of the Board's decision.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

New and Material Evidence

A September 1998 rating action denied service connection for 
a lumbar spine disability on the grounds that the evidence 
showed no chronic symptoms in service, no continuity of 
lumbar spine symptomatology after service separation, and no 
current disability.  The veteran did not file a notice of 
disagreement within a year of the September 1998 decision and 
it became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

The evidence of record in September 1998 included an entry 
examination showing that the veteran had sustained head 
injury in a 1967 motor vehicle accident.  The examiner noted 
no sequelae.  There was no mention of back pain resulting 
from the accident.    

Service medical records further indicate that the veteran was 
treated in September 1968 and August 1969 for low back pain.  
In August 1969,  the veteran attributed his low back pain to 
his 1967 car accident, saying that he had had intermittent 
back pain since then.  Subsequent service medical records, 
including the veteran's separation examination, were negative 
for complaints, findings, or treatment for low back 
complaints.  

A September 1998 lay statement discussed the veteran's in-
service low back injuries and continuity of symptomatology 
since service.  Specifically, the veteran identified two 
treatment providers who had X-rayed his spine in the 1970s 
and found abnormalities.  No post-service treatment records 
were received.  

In April 2004, the veteran submitted another claim for 
service connection.  In support of his claim, the veteran 
submitted a March 2004 X-ray study showing degenerative 
changes at L4-5 and L5-S1, and VA clinical records dated from 
February 2004 to June 2004 showing treatment for low back 
pain with radiculopathy.  By rating action dated October 
2004, the RO reopened the veteran's claim but denied 
entitlement to service connection on the grounds that no 
continuity of symptomatology had been shown since service.   

In his January 2005 notice of disagreement, the veteran 
stated that he had "lived [his] life" in pain.  Private 
medical records dated from May 2007 to December 2007 were 
received, showing treatment for lower back pain.  During his 
December 2007 hearing, the veteran testified that a 1971 X-
ray conducted in conjunction with an employment physical had 
found lower back abnormalities described as a "spot."  

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a);  Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence associated with the claims 
file subsequent to the September 1998 rating decision, when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim, 
specifically, that the veteran presently has chronic low back 
disability.  38 C.F.R. § 3.156.  For these reasons, the Board 
finds that the additional evidence associated with the file 
since the RO's September 1998 rating decision is new and 
material, and the claim for service connection for 
degenerative disease of the lumbar spine disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence to reopen a claim of service 
connection for a low back disorder has been received, and to 
this extent, the appeal is allowed.  


REMAND

The veteran testified that X-ray studies conducted during 
employment physicals with Southern Pacific Railroad (now 
Union Railroad) in 1971, and Ryder Truck Lines in 1979, 
showed abnormalities near his spine which were attributed to 
metal shards.  Upon remand, the RO should attempt to obtain 
the referenced employment physicals.  

The record contains conflicting evidence on the issue of 
whether the veteran injured his back in his pre-service motor 
vehicle accident.  The veteran has indicated that he was 
treated at Baylor Medical Center in Waxahatchie, Texas, for 
injuries sustained in that accident.  A request for the 
records pertinent to the veteran's treatment for injuries 
sustained in his 1967 car accident should be made.  

A review of the file also indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The Board notes that 38 C.F.R.     § 
3.159(c)(2) requires VA to make attempts to obtain records in 
the custody of a Federal department until it is determined 
that the records do not exist or that further efforts would 
be futile.  SSA should be contacted and the veteran's records 
associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, request 
that the records of the veteran's 
employment physicals with Union Pacific 
Railroad and Ryder Truck Lines in the 
1970s be provided.  Complete records of 
the veteran's treatment at Ellis Medical 
Center, including x-ray reports from 1998, 
should be obtained.  If the requested 
records no longer exist or are otherwise 
unavailable, it should be so stated.

2.  After obtaining any necessary 
authorization from the veteran, contact 
Baylor Medical Center at Waxahatchie 
(Texas) and request that any treatment 
records pertaining to the veteran's 1967 
motor vehicle accident be provided.  If 
the requested records no longer exist or 
are otherwise unavailable, it should be so 
stated.

3.  The veteran should be asked to 
identify all non-VA and VA medical care 
providers who have treated or evaluated 
him for a low back disorder.  After 
securing the necessary releases, the RO 
should obtain any treatment records not 
currently associated with the claims 
folder.  

4.  Contact the SSA and request copies of 
all adjudications regarding the veteran 
and accompanying medical records relied 
upon in those determinations.  

5.  After the aforementioned development 
has been completed, schedule a VA 
orthopedic examination of the veteran to 
determine the nature and etiology of any 
lumbar spine disability.  The examiner 
should review the claims folder prior to 
the examination and should indicate on the 
examination report that he or she has 
reviewed the claims folder.  A copy of 
this remand should also be provided to the 
examiner. 

For any lumbar spine disability (including 
arthritis) found, the examiner should 
opine whether there is a 50 percent 
probability or greater that the disability 
had its onset in service.  Attention is 
invited to the veteran's service medical 
records, specifically his report of 
medical history upon entry and September 
1968 and August 1969 complaints of low 
back pain.  The rationale for any opinion 
should be explained in detail.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


